DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 11/11/2021 is acknowledged. Claims 1-24, 26-28 and 36-37 are pending in this application. Claims 18, 36 and 37 have been amended. Claims 1-17 have been withdrawn. Claims 25 and 35 have been cancelled. Accordingly, claims 18-24, 26-28 and 36-37 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
The rejection of claims 18-28 and 35-37 under 35 U.S.C 101 has been withdrawn. The rejection is withdrawn because the claims are directed to a combination of seed and the seed treatment composition and the claimed invention as a whole is different from naturally occurring seeds. Also, the claims recite polymers other than those naturally present in ground corn components.
Claim Interpretation
Claims 21 and 37 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  The specification of the instant application teaches that the compositions is useful as a seed lubricant or flow aid (Pg. 27-28 of instant specification). This is the same activity described by Rose (US2014/0069001A1) for its compositions (see Rose: Para 0030). The addition of other ingredient such as coir to this composition does not change or “materially affect” the flowability of the composition. Thus, additional ingredients are not excluded from the instant claims.

New Rejections Necessitated by the Amendments filed 11/11/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 19, 23, 24, 26, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454 A1; Aug. 30, 2012) in view of Scott et al. (US 2,967,376; Jan. 10, 1961).
Chen throughout the reference teaches seed coating compositions. Chen teaches a seed coating composition comprising at least one seed and at least one layer coating all or part of the seed and the 
The teachings of Chen have been set forth above.
Chen does not expressly teach wherein seeds comprise from about 0.2% to about 0.4% by weight of a seed treatment composition based on the weight of the seed taken as 100%. However, this deficiency is cured by Scott.
 Scott et al. teaches method for treating seeds, and product of said method and particularly to an improved coating process to provide free-flowing coated seed (Col. 1, line 1 to Col. 3, line 57; Claims). The coating process comprises mixing dry seed with from about 1% to about 5% by weight of dry seed of material which includes corn starch for improving the flowability (Claims 1, 4, 8 and 10). The instant claims recites “about 0.4%” for the weight of seed treatment composition and Scott teaches about 1% by weight of corn starch and about 1% reads on about 0.4% recited in instant claims.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Scott and have the seed coating composition comprising corn starch taught by Chen in the amount taught by Scott. As discussed supra, Chen discloses the seed composition provides improved flowability of the seed and Scott teaches including about 1% to about 5% by weight of dry seed of material which includes 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 18, 19, 20-22, 23, 24, 26, 27, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454 A1; Aug. 30, 2012) in view of Scott et al. (US 2,967,376; Jan. 10, 1961) as applied to claims 18, 19, 23, 24, 26, 27 and 36 above, and further in view of Rose et al. (US 2014/0069001 A1; Mar. 13, 2014). 
The teachings of Chen and Scott have been set forth above. 
Chen further discloses the seed coating composition can also comprise nutrient such as micronutrient and macronutrient which include zinc and calcium (Para 0045), but does not expressly exemplify the seed treatment composition comprising such nutrient. Further, while Chen teaches the treatment composition comprising corn starch, it does not teach the treatment composition comprising corn meal. However, these deficiencies are cured by Rose et al. 
Rose throughout the reference teaches planting mix compositions that include pelletized mixture of coir, cornmeal or corn flour and fungicide, lime or compost, wherein the seeds are encased within the pellets (see: Abstract; Claims). Rose also teaches incorporating nutrient such as calcium and zinc as they are essential to the growth of plants (Para 0040). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Rose and see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, as discussed supra, Chen already discloses the seed coating composition can also comprise nutrient such as micronutrient and macronutrient which include zinc and calcium and Rose provides the motivations that these nutrients are essential to the growth of plants. Thus, one skilled in the art would have been motivated to include the nutrient into the seed composition of Chen.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 18, 19, 23, 24, 26, 27, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454 A1; Aug. 30, 2012) in view of Scott et al. (US 2,967,376; Jan. 10, 1961) as applied to claims 18, 19, 23, 24, 26, 27 and 36 above, and further in view of Rosa et al. (US 2007/0207927 A1; Sep. 6, 2007).
The teachings of Chen and Scott have been set forth above. 
The above cited references do not teach the seed treatment composition further comprising mica coated with titanium dioxide. However, this deficiency is cured by Rosa et al.
Rosa et al. teaches a seed coating composition to facilitate the binding of bioactive ingredient to seed and allowing for the flowability of the coated seed during planting comprising a binder, a wax, a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Rosa et al. and include the pigment taught by Rosa et al. One would have been motivated to do so because both Chen and Rosa teach seed coating composition which improve flowability of the coated seed and Rosa discloses that pigments such as titanium dioxide coated mica are known to be used for seed coating compositions and it would have been obvious to one skilled in the art to use a pigment such as titanium dioxide coated mica based on the color preference, which is routine in the art. Further, Chen discloses the seed coating composition can also include mica and thus one skilled in the art would have had a reasonable expectation of success of incorporating a titanium dioxide coated mica pigment. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant’s arguments, filed 11/11/2021, with respect to the  102 and 103 rejections in the previous office correspondence have been fully considered and are persuasive. The 102 and 103 rejections in the previous office correspondence have been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Chen et al., Scott et al., Rose et al., and Rosa et al.

In  response, applicant is respectfully directed to the new 103 rejections in view of Chen et al., Scott et al., Rose et al., and Rosa et al. which render obvious the limitations recited in the presently amended claims. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616